Citation Nr: 1014261	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  03-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.  

This matter was previously before the Board in March 2007, at 
which time it was remanded to the RO for additional 
development.  Then, in a June 2008 decision, the Board 
reopened and denied the Veteran's claim for entitlement to 
service connection for a lumbar spine disorder.  Thereafter, 
he filed a timely appeal of the denial portion of the Board's 
decision with the United States Court of Appeals for Veterans 
Claims (Court).  In November 2009, the Court vacated the 
Board's decision and remanded the matter for further 
consideration consistent with a Joint Motion for Remand 
(Joint Motion).

In March 2007, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Joint Motion found that the issue of entitlement to 
service connection for a lumbar spine disorder should be 
remanded because the Board did not adequately address and 
discuss whether VA's duty to assist in this case required 
that the Veteran be provided with a medical nexus opinion.

The Board finds that the duty to assist requires that a VA 
medical examination and opinion be obtained with respect to 
the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, the medical evidence reflects a current 
disability of the lumbar spine.  Specifically, in a letter 
dated September 2001, the Veteran's private physician 
indicated that MRI findings from May 2001 showed "severe 
disc narrowing, spondylolisthesis, and degeneration in the 
lumbosacral region of his vertebrae," and a private 
orthopaedic specialist confirmed a diagnosis of low back pain 
caused by L5-S1 spondylolisthesis.

Further, the Board notes that the Veteran has offered 
competent statements regarding an injury to the back in 
service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(indicating that a person is competent to report certain 
symptoms because this requires only personal knowledge as it 
comes to through the senses).  In this regard, he indicated 
that he fell off a ladder in the U.S. Navy, which resulted in 
a low back injury.  In support of his claim, he submitted 
letters he wrote to his family in December 1943 and January 
1944 referencing the back injury.  These statements are 
consistent with objective medical evidence, which includes 
findings from an August 1962 VA examination indicating an 
"old fracture of body of L-4 vertebra."

At this juncture, though, there is insufficient competent 
evidence of record to make a decision on the claim.  Given 
the Veteran's competent statements of falling and incurring 
an injury to the back in service, the Board finds that an 
appropriate VA examination and medical opinion is required to 
determine the nature and etiology of his lumbar spine 
disorder.  See 38 U.S.C.A. § 5103A(d)(1); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
an appropriate examination to determine 
the nature and etiology of his lumbar 
spine disorder.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  The VA 
examiner is directed accept the Veteran's 
statements regarding a back injury in 
service.  As to each diagnosed disorder of 
the lumbar spine, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the disorder is related to service, 
including the injury he sustained falling 
off a ladder in service.  In offering this 
opinion, the examiner must offer a clear 
rationale consistent with the evidence of 
record.  

2.  Then the RO must readjudicate the 
issue on appeal, with consideration of all 
evidence obtained since the issuance of 
the supplemental statement of the case in 
August 2009.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

